Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 05/09/2021 have been fully considered but are not persuasive and/or moot in view of the new grounds of rejection presented herein. Applicant argues Erhart fails to teach a chat response latency window because the specification defines the chat latency window in ¶ 45 as “expected during a certain optimal window, instead of early or belated”. However, applicant has failed to act as their own lexicographer in regards to defining “chat response latency window” as ¶ 45 gives merely exemplary descriptions for the term. Therefore, the term must be given its broadest reasonable interpretation consistent with the specification, which in this case, is covered by Erhart’s disclosure in at least ¶ 114-115. For example, Erhart monitors the time markers identifying chat correspondences (e.g. questions posed at a certain time and responded to after a latency period). Accordingly, applicant’s arguments cannot be held persuasive.  
Allowable Subject Matter
Claims 24-27 are allowed. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating      obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 42-45 are rejected under 35 U.S.C. 103 as being unpatentable over US 20210029246 to Erhart in view of US 20170140474 to Tran.


Regarding claim 42,
Erhart teaches a computer-implemented method (CIM) comprising: 

receiving a historical real-time chat dataset, including a plurality of historical real-time chat logs corresponding to chat conversations (¶ 11-12, 19-24, 35, 38, 107-110, 114-116, receiving conversation history); 

generating an authoritative chat content model based, at least in part, on the historical real-time chat dataset, including a chat response latency window (¶ 11-12, 19-24, 35, 38, 107-110, 114-116, 121-122, 187, generation of model including response latency window); 

receiving a live real-time chat data stream corresponding to a live real-time chat; 

monitoring the live real-time chat data stream for a question posed from a first chat participant;  (¶ 11-12, 19-24, 35, 38, 107-110, 114-116, 121-122, 187, monitoring real time chat, identification of questions); 

Erhart fails to teach but Tran teaches:
determining, using the authoritative chat content model, an authoritative response to the 
question posed from the first chat participant is omitted from the live real-time chat data stream (abstract, ¶ 10-11, 34-37, 40, questions parsed, categorized, and routed in real-time including determination of unanswered questions); and 

adjusting the chat response latency window of the authoritative chat content model based, at least in part, on the determination that an authoritative response to the question posed from the first chat participant is omitted from the live real-time chat data stream (¶ 34-37, 40, adjustment of chat response latency).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Tran. The motivation to do so is that the teachings of Tran would have been advantageous in terms of ensuing a response within a specified time (Tran, abstract, ¶ 10).





Regarding claim 43, 45,
Erhart fails to teach but Tran teaches:
wherein the chat latency window is defined by a window starting time and a window ending time measured relative to a query submitted into a chat conversation, with the chat latency window representing a time period during which an authoritative response to the query is expected to be submitted in the chat conversation (abstract, ¶ 34-37, 40, response to question expected within a specified time). Motivation to include Erhart is the same as presented above.

Claim 44 is addressed by similar rationale as claim 42. 



CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J JAKOVAC whose telephone number is (571)270-5003.  The examiner can normally be reached on 8-4 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on 572-270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN J JAKOVAC/Primary Examiner, Art Unit 2445